—In a child support proceeding pursuant to Family Court Act article 4, the father appeals (1) from an order of the Family Court, Kings County (LaFreniere, H.E.), dated May 1, 1998, which, after a hearing, inter alia, fixed child support arrears in the principal sum of $20,645.50 and directed him to pay $50 per month in child support, and (2), as limited by his brief, from so much of an order of the Family Court, Kings County (Greenbaum, J.), dated February 17, 1999, as denied his objections to the order dated May 1, 1998.
Ordered that the appeal from the order dated May 1, 1998, is dismissed, without costs or disbursements, as that order was superseded by the order dated February 17, 1999; and it is further,
Ordered that the order dated February 17, 1999, is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the father’s contentions, the Hearing Examiner’s *580calculation of his earning potential was adequately based in law and fact (see, Petek v Petek, 239 AD2d 327, 328; Martusewicz v Martusewicz, 217 AD2d 926, 927). Further, the Hearing Examiner had sufficient information to enter an order under the Child Support Standards Act guidelines (cf., Matter of Grossman v Grossman, 248 AD2d 536).
The father’s remaining contentions are without merit. S. Miller, J. P., Altman, H. Miller and Schmidt, JJ., concur.